Citation Nr: 1737893	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-05 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial compensable disability rating for chronic left shoulder ligamentous strain prior to May 11, 2016, and an evaluation in excess of 20 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 20 percent for left upper extremity peripheral neuropathy associated with chronic left shoulder ligamentous strain.

3.  Entitlement to service connection for a psychiatric disorder, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to June 1996.  These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010, November 2011, and November 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In its May 2010 rating decision, the RO granted entitlement to service connection for the Veteran's chronic left shoulder ligamentous strain.  A noncompensable rating was assigned under Diagnostic Code 5299-5201, effective August 20, 2009.  In its November 2011 rating decision, the RO recharacterized the Veteran's claim to add left upper extremity radiculopathy, 20 percent disabling, to the already service-connected noncompensable chronic left shoulder ligamentous strain.  In doing so, the RO essentially increased the Veteran's disability rating from 0 to 20 percent under Diagnostic Code 5201-8510.  Accordingly, the Veteran's service-connected chronic left shoulder ligamentous strain, with left upper extremity radiculopathy, was rated noncompensable prior to September 22, 2011, and 20 percent disabling thereafter.   

In its March 2016 remand, the Board noted that left upper extremity radiculopathy had been diagnosed on VA examination in September 2011 but not properly evaluated.  The Board instructed the RO to schedule the Veteran for appropriate examinations to determine the current nature and severity of his chronic left shoulder ligamentous strain with left upper extremity radiculopathy.  Based on the findings of a May 2016 VA shoulder examination and a November 2016 peripheral nerve examination, the RO continued the previously assigned 20 percent disability rating for the Veteran's chronic left shoulder ligamentous strain under Diagnostic Code 5202.  The RO also assigned a separate disability rating under Diagnostic Code 8510 for the Veteran's left upper extremity nerve disorder, now diagnosed as left upper extremity peripheral neuropathy.  This separate evaluation contemplated the Veteran's left upper extremity neurologic symptoms. 

Regarding the Veteran's claim seeking increased disability ratings for his chronic left shoulder ligamentous strain both prior to and since May 11, 2016, the Board observes that the Veteran has not received the maximum benefit sought on appeal.  Moreover, an increased disability rating was not awarded for the entirety of the claims period.  Therefore, this claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The issues of (1) entitlement to an initial disability rating in excess of 20 percent for left upper extremity peripheral neuropathy associated with chronic left shoulder ligamentous strain and (2) entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  Prior to May 11, 2016, the Veteran's service-connected chronic left shoulder ligamentous strain was, at its worst, manifested by subjective complaints of pain but no other compensable symptoms.

2.  Since May 11, 2016, the Veteran's service-connected chronic left shoulder ligamentous strain has been, at its worst, manifested by recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for service-connected chronic left shoulder ligamentous strain, prior to May 11, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 5202 (2016).
2.  The criteria for a rating in excess of 20 percent for service-connected chronic left shoulder ligamentous strain, since May 11, 2016, have not been met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 5202 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

This claim concerns the initial disability rating after service connection has been granted.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Even so, the RO's December 2009 letter to the Veteran explained what type of information and evidence was needed to establish an increased disability rating and informed him that an effective date for the award of benefits would be assigned if service connection was granted.  The letter also discussed the factors considered in establishing the effective date.  Likewise, the RO's March 2012 and December 2013 notice letters provided additional information to the Veteran regarding the evidence needed to substantiate his claim.  No further notice as to this claim is needed as the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence and testimony. 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available post-service treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

In December 1996, March 2010, September 2011, and May 2016, the Veteran was provided with VA examinations of his left shoulder disability, diagnosed as a left shoulder ligamentous strain.  The examiner who conducted these evaluations reviewed the medical evidence of record, interviewed and thoroughly examined the Veteran's left shoulder, reported all pertinent diagnostic findings, and discussed the functional impact of the disability upon ordinary conditions of daily life and work.  The Board finds that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that any of these examinations were inadequate.  Id.   

Finally, there is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

II.  Disability Evaluation

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016). 

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Concerning initial disability ratings, VA must consider the severity of disability for which the veteran is eligible for service connection starting on the date the application was filed.  Id.  Herein, the Board has considered the appropriateness of any assigned rating periods, as well as whether any additional staged rating periods are warranted. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2016).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2016). 

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  

A.  Legal Criteria for Evaluating a Left Shoulder Disability

The Veteran's service-connected left shoulder ligamentous strain is currently evaluated under Diagnostic Code 5202 for other impairment of the humerus.  Specifically, the Veteran's left shoulder ligamentous strain is rated 0 percent disabling (non-compensable) prior to May 11, 2016, and 20 percent disabling thereafter.  Because the Veteran is right arm dominant, his left shoulder disability is rated as the minor joint. 

Under Diagnostic Code 5202, other impairment of the minor extremity humerus warrants a 20 percent evaluation for malunion of the humerus with deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  A 20 percent rating is warranted for recurrent dislocation of the humerus at the scapulohumeral joint with frequent or infrequent episodes and guarding of all arm movements or guarding of movement only at the shoulder level.  Id.  A 40 percent rating is warranted if there is fibrous union of the humerus.  Id.  A 50 percent rating is warranted for nonunion of the humerus (false flail joint).  Id.  A 70 percent rating is warranted for loss of the humerus head (flail shoulder).  Id.  Normal range of motion (ROM) of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Factual Background

Throughout the rating periods on appeal, the Veteran's VA treatment records include subjective complaints of shoulder pain.  A history of two shoulder dislocations is also noted.

On VA examination in December 1996, the Veteran reported that his left shoulder "popped out" during basic training and that it continues to "pop out" when he lifts his arm above his head.  He indicated that he currently works as a longshoreman and must do overhead work.  He complained that it hurts when his left shoulder "goes out."  Physical examination revealed that the Veteran's left shoulder was "of normal configuration" with no evidence of muscle atrophy, weakness or diminished range of motion or signs of inflammation.  The examiner found depression to 0 degrees; elevation to 180 degrees; and internal/external rotation to approximately 45 degrees in each direction.  X-rays of the left shoulder revealed normal bony relationships with no evidence of arthritis, fracture, or subluxation.  The acromioclavicular joint was normal and no periarticular soft tissue calcifications were seen.  The examiner provided an assessment of "recurrent ligamentous strain, left shoulder."

VA treatment records showed complaints of left shoulder pain in 2005 that was exacerbated by heavy lifting.  The Veteran reported a history of two previous shoulder dislocations.  Left shoulder examination showed normal internal and external rotation with no tenderness, weakness, or shoulder deformities.  Given the Veteran's history of shoulder dislocations, the examiner concluded that the Veteran had most likely torn a rotator cuff that would be exacerbated periodically by heaving lifting.  The Veteran was given rotator cuff strengthening exercises and referred to physical therapy.

In March 2010, the Veteran underwent a VA examination.  The examiner noted a history of a left shoulder injury during his military service while performing hand to hand combat training.  The Veteran claimed that his shoulder "popped out" 3 to 4 times during service and that he could shake his arm to pop it back in.  The Veteran reported that, since service, he has experienced daily left shoulder discomfort rated as a 1 out of 10 "as a slight dull ache" that can go up to 25 out of 10 when his shoulder pops out.  He indicated that he avoids moving his arm with abduction and external rotation overhead, as pressure increases the chance of his shoulder popping out of its socket.  He denied any new injures to his left shoulder since military service.  Physical examination showed tenderness at the anterior joint but no evidence of effusion, edema, redness, heat, inflammation, abnormal movement, instability, guarding of movement, or deformity of the left shoulder.  Range of motion testing showed left shoulder flexion to 180 degrees (normal); abduction to 180 degrees (normal); and internal and external rotation to 90 degrees (normal) bilaterally.  Examination did not show that pain, repetitive use, weakness, flare-ups, incoordination, or fatigue would cause an additional loss of range of motion in this joint.  There was no evidence of objective pain or painful motion.  X-rays of the left shoulder showed normal joint space at the glenohumeral joint and normal articular surfaces of the glenohumeral and acromioclavicular joints.  The examiner diagnosed chronic left shoulder ligamentous strain pattern with mild apprehension suggesting previous dislocation.

A private medical record dated July 19, 2011 shows that the Veteran presented for treatment of left shoulder pain.  The Veteran reported that he had multiple shoulder dislocations in the past and that his current pain felt like another dislocation.  The examiner indicated that traction was pulled; the Veteran was directed to relax his trapezius.  There was palpable reduction.  He had acute diminution of his pain.  The Veteran was able to go through the range of motion.  Sensation was intact over the deltoid. The Veteran tolerated the pain well and there were no complications found.  X-rays of the left shoulder showed no fracture, dislocation, or deformity.  Nevertheless, the examiner diagnosed left shoulder dislocation that was nontraumatic reduced with traction and relaxation.

The Veteran underwent another VA examination in September 2011.  During that evaluation, the Veteran reported that he had dislocated his left shoulder and had sought treatment on July 19, 2011.  The VA examiner noted that the Veteran had left upper extremity numbness radiating into his thumb with a sore shoulder since that date.  The examiner opined that the Veteran's left upper extremity radiculopathy was "at least as likely as not" due to his service-connected left shoulder disability.  Range of motion testing of the left shoulder revealed flexion to 135 degrees (out of 180 degrees); abduction to 135 degrees (out of 180 degrees); and internal/external rotation to 80 degrees (out of 90 degrees) in each direction.  The examiner did not find evidence of pain or painful motion.  X-rays of the left shoulder showed normal joint space at the glenohumeral joint and normal articular surfaces of the glenohumeral and acromioclavicular joints.  Physical examination found no evidence of effusion, edema, redness, heat, inflammation, abnormal movement, instability, guarding of movement, or deformity of the left shoulder.  Apprehension and instability testing were positive.  No objective evidence of painful motion of the joint was noted.  The examiner noted no change in the Veteran's chronic left shoulder ligamentous strain diagnosis other than the newly diagnosed left upper extremity radiculopathy.

In May 2016, the Veteran was afforded a VA examination.  During the examination, the Veteran reported intermittent daily left shoulder pain lasting 10 minutes to hours.  The Veteran reported a history of shoulder dislocations with the last occurring three years ago.  He also reported popping, clicking, and sensation of weakness.  Range of motion testing revealed flexion to 130 degrees (180 degrees is normal); abduction to 150 degrees (180 degrees is normal); and internal/external rotation to 90 degrees (90 degrees is normal).  Pain was noted with flexion and abduction of the shoulder.  The examiner noted that the Veteran refused to move his left shoulder beyond the stated range due to fear of pain and dislocation.  Range of motion was unchanged following repetitive use testing.  The examiner was unable to state, without speculation, whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over a period of time or with flare-ups.  The examiner documented a history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  Frequency of the dislocation/subluxation was noted to be infrequent.  The examiner noted that there was guarding of movement only at shoulder level.  There was no evidence of loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.
C.  Analysis

As an initial matter, the Board observes that the Veteran underwent a VA peripheral nerve examination of his left upper extremity in November 2016.  The findings of that examination resulted in the assignment of a separate 20 percent disability rating for left upper extremity peripheral neuropathy.  The issue of entitlement to an initial disability rating in excess of 20 percent for left upper extremity peripheral neuropathy associated with chronic left shoulder ligamentous strain is addressed in the remand portion of this decision.  Therefore, the impact of any peripheral nerve considerations will not be addressed while evaluating the Veteran's service-connected left shoulder ligamentous strain.

Based upon the relevant evidence of record, the Board concludes that the preponderance of evidence weighs against the Veteran's claims of entitlement to an initial compensable evaluation prior to May 11, 2016, and an evaluation in excess of 20 percent thereafter.

To warrant an initial compensable disability rating for his non-dominant left shoulder under Diagnostic Code 5202, the evidence of record would have to show that the Veteran's left shoulder ligamentous strain resulted in at least moderate or marked deformity due to malunion of the humerus, infrequent episodes of recurrent dislocation of the humerus at the scapulohumeral joint and guarding of movement only at the shoulder level, or frequent episodes of recurrent dislocation of the humerus at the scapulohumeral joint and guarding of all arm movements.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  Similarly, to warrant an increased disability rating in excess of 20 percent from May 11, 2016, the Veteran's non-dominant left shoulder ligamentous strain would have to result in fibrous union of the humerus.  Id.  None of these criteria were met during either rating period on appeal.  

Prior to May 11, 2016, the Veteran's service-connected left shoulder ligamentous strain was manifested by subjective complaints of pain but no compensable symptoms.  See 38 C.F.R. § 4.31.  Since May 11, 2016, the Veteran's service-connected left shoulder ligamentous strain has been manifested by recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  

The Board has considered whether factors such as functional impairment and pain addressed under 38 C.F.R. §§ 4.10, 4.40, and 4.45 would warrant a higher rating for the Veteran's left shoulder disability during the rating periods under consideration. See DeLuca, 8 Vet. App. 202.  The VA examination reports and treatment records establish that the Veteran has pain on motion of his left shoulder.  However, such pain is not shown to have caused additional restriction warranting ratings in excess of those previously assigned by the RO.

The Veteran is competent to describe his observable symptoms, including left shoulder pain resulting in limitation of motion or guarding.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, to the extent that his reported symptoms are inconsistent with the objective medical evidence of record (as pointed out by the September 2011VA examiner), such statements are afforded less probative value, as the Veteran does not possess the medical or orthopedic expertise to assess the severity of a complex musculoskeletal or orthopedic condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Board affords the most probative weight to the objective findings contained with the VA examination reports of record. 

The Board has also considered whether another potentially applicable diagnostic code would warrant an increased disability rating at any time during the period on appeal.  See Schafrath, 1 Vet. App. at 595.  Notably, the evidence of record does not document the required severity of limitation or motion, ankylosis of scapulohumeral articulation, fibrous union of the humerus, nonunion of the humerus (false flail joint), loss of head of humerus (flail shoulder), or impairment of the clavicle or scapula, including dislocation, nonunion, or malunion.  Therefore, consideration of Diagnostic Codes 5200, 5201, and 5203 does not lead to the desired increased ratings for any period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5203 (2016).  

In conclusion, the Board has carefully considered the lay and medical evidence of record, and finds that the preponderance of the evidence weighs against the Veteran's claims of entitlement to an initial compensable disability rating for left shoulder ligamentous strain prior to May 11, 2016, and in excess of 20 percent thereafter.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable evaluation prior to May 11, 2016, and an evaluation in excess of 20 percent evaluation since that date for his service-connected left shoulder ligamentous strain, the doctrine is not for application. Gilbert, 1 Vet. App. at 55.


ORDER

An initial compensable disability rating for chronic left shoulder ligamentous strain, prior to May 11, 2016, is denied.

An evaluation in excess of 20 percent for chronic left shoulder ligamentous strain, since May 11, 2016, is denied.


REMAND

Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).


A.  Left Upper Extremity Peripheral Neuropathy 

The Veteran is seeking an initial disability rating in excess of 20 percent for left upper extremity peripheral neuropathy associated with his chronic left shoulder ligamentous strain.

In November 2016, the Veteran underwent a VA peripheral nerve examination.  During the examination, the Veteran described his peripheral nerve symptoms as "electric shock feelings that are sharply painful for a few seconds that shoot down the arm to the thumb and small finger, but spare[] the index, middle, and ring fingers" of the left upper extremity.  He reported that these feelings occur every 1-3 days and last only seconds.  Contrary to the Veteran's report of sharp pain, the examiner marked that the Veteran had "mild intermittent pain of the right upper extremity."  The examiner found that the Veteran did not have any constant or intermittent pain in his upper left extremity.  Moreover, the examiner reported that the Veteran had mild incomplete paralysis of the right upper radicular group (5th and 6th cervicals) and incomplete paralysis of the left median and ulnar nerves.  However, the examiner did not specify the current severity of the incomplete paralysis affecting the median and ulnar nerves.  Lastly, the examiner found no symptoms of pain or numbness but found that the Veteran had constant mild left upper extremity dysesthesias.   

In its November 2016 statement of the case, the RO readjudicated the claim and found that a separate 20 percent rating was warranted under Diagnostic Code 8510 to demonstrate the overall impairment of the Veteran's "ulnar nerve and median nerve (rated as all radicular groups), based on mild incomplete paralysis of the minor extremity."

Here, the objective findings on VA examination conflict with the subjective complaints of the Veteran as well as the RO's assignment of a 20 percent rating for the current severity of the Veteran's left upper extremity peripheral neuropathy.  In particular, the November 2016 VA examiner noted the Veteran's report of "electric shock feelings that are sharply painful" in the left upper extremity but then indicated that the Veteran had "mild intermittent pain" in his upper right extremity and no pain in his upper left extremity.  Likewise, the examiner found that the Veteran had "mild incomplete paralysis" of the right upper radicular group but a "normal" left upper radicular group.  Finally, the examiner found that the Veteran's peripheral neuropathy caused "incomplete paralysis" of the median and ulnar nerves.  However, the examiner did not discuss the severity of this paralysis.  

Under these circumstances, the Board finds that additional examination of the Veteran's left upper extremity peripheral neuropathy is necessary in order to properly rate the disability.  Once the examination is complete, the RO must reevaluate the disability under the appropriate diagnostic code(s).  In doing so, the RO should keep in mind that all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Moreover, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court of Appeal for Veterans Claims (Court) has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

B.  Psychiatric Disorder 

The Veteran is seeking entitlement to service connection for a psychiatric disorder, to include anxiety and depression.  

During the appeal period, the Veteran was diagnosed as having both depression and anxiety.  The Veteran maintains that his current psychiatric disorders either began in or were permanently aggravated by continuously firing weapons and "playing wargames" while on active duty.  Alternatively, he attributes his current psychiatric disorders to sustaining an ankle injury during a 1992 military vehicle accident at Fort Irwin, California, that resulted in the death of "two of the men in [the] 163rd Armored Battalion (Op4)."

The medical evidence of record reflects that the Veteran received psychiatric treatment for substance abuse in 1987 and was placed on Lithium to assist with his mood swings.  His September 1988 enlistment examination noted that a psychiatric consultation was necessary and that the results of that consultation were reviewed and that the Veteran was accepted into the military with knowledge of his previous alcohol dependency and treatment.  The Veteran's service treatment records show that he sustained injury to his left ankle in December 1991.

In a September 2010 statement, the Veteran's mother noted that her son had problems in school and issues with depression and anger prior to entering military service.  She indicated that "he entered the Army . . . with a chip on his shoulder [and] when he left the Army it seemed like the chip had enclosed him."  She reported that, upon discharge, her son seemed unsettled and unable to make a future for himself.

In an April 2011 VA mental health progress note, a VA staff psychiatrist reported that the Veteran admitted to having depression prior to joining the military.

In a December 2011 statement, the Veteran stated that his service in the infantry continually aggravated his mental health condition.  He indicated that he took Lithium to control his mental health condition prior to entering the military and that he stopped taking that medication when he joined the Army in 1988.  He also reported that he resumed his medications to control his mental health condition after he was discharged from service.

These facts raise additional medical questions.  While the evidence of record clearly demonstrates that the Veteran injured his left ankle in December 1991, there is no indication in the record that such injury was caused by a military vehicle accident at Fort Irwin, California, which resulted in the death of "two of the men in [the] 163rd Armored Battalion (Op4)."  Moreover, it remains unclear whether the Veteran's current psychiatric disorder clearly and unmistakably preexisted service.  If the current psychiatric disorder, diagnosed as depression and anxiety, did not clearly and unmistakably preexist service, it is unclear whether the Veteran's current psychiatric disorder is related to the Veteran's infantry experiences while on active duty.  If the current psychiatric disorder did clearly and unmistakably preexist service, it is unclear whether the Veteran's in-service infantry experiences aggravated his preexisting psychiatric disorder beyond the natural progress of that disorder, particularly given the circumstances of his service, the statement provided by his mother, and the Veteran's own statements.

Under these circumstances, the RO must contact the appropriate records repository and attempt to verify whether there are any available records that would corroborate the Veteran's account of his December 1991 left ankle injury, especially given his assertions that his psychiatric disorder was aggravated by his military vehicle accident at Fort Irwin, California, which resulted in the death of "two of the men in [the] 163rd Armored Battalion (Op4)."   Thereafter, the RO must schedule the Veteran for an appropriate psychiatric examination.  After reviewing the evidence of record, including the statements by the Veteran and his mother, and conducting a thorough evaluation of the Veteran, the VA examiner must provide a medical opinion addressing the nature and etiology of the Veteran's previously diagnosed depression and anxiety.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his peripheral neuropathy of the left upper extremity.  The electronic claims file must be made available to the examiner to review.  Any indicated tests and studies must be completed. 

List all manifestations and symptoms related to the peripheral neuropathy of the left upper extremity. 

The examiner must comment as to which upper left extremity nerves the Veteran's peripheral neuropathy affects.  The examiner must comment on the severity of the impairment of all nerve groups affected.

Rationale for any opinion offered must be provided.

2.  Contact the appropriate records repository and attempt to verify whether there are any available records that would corroborate the Veteran's account of his December 1991 left ankle injury, especially given his assertions that his psychiatric disorder was aggravated by his military vehicle accident at Fort Irwin, California, which resulted in the death of "two of the men in [the] 163rd Armored Battalion (Op4)."   

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any currently diagnosed psychiatric disability, to include depression and anxiety.  The electronic claims file and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete medical history, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following questions:

(a)  Identify all of the Veteran's presently diagnosed psychiatric conditions.  In answering this question, the VA examiner should specifically address treatment records in the Veteran's claims file indicating a number of psychiatric diagnoses and state whether the Veteran was diagnosed with any of these conditions during the period on appeal (since September 2005).

(b)  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that any currently diagnosed psychiatric disability existed prior to the Veteran's entry onto active duty in December 1974? 

(c)  If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting psychiatric disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(d)  If the answer to either (b) or (c) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed psychiatric disorder had its onset in service?

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

4.  After conducting any other development deemed necessary, readjudicate the Veteran's claims on appeal.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


